Title: To George Washington from Joseph Reed, 20 June 1780
From: Reed, Joseph
To: Washington, George



Dear sir
Philada June 20th 1780

I have received your favour of the sixteenth Instant directing the March of the City Light Horse, for which the necessary orders will be given and they will proceed with all possible dispatch Upon the new plan of our Militia there are Light Horse attached to the troops of every County The short time since the plan has been adopted has not permitted a thorough execution, but if your Excellency should be of opinion they would be specially useful I shall endeavour to have them completed as soon as may be. The troop of the County of Philada is already well mounted armed and in uniform. I do assure your Excellency every stimulus has been used to forward the recruits. According to information they are chiefly selected and only wait a proper equipment, but as I found this was tedious in the Country I directed them to be sent hither and they are now coming in. I am of opinion if your Excellency could spare a few Officers say five or six prudent and discreet who could bear with the oddities and humours of the persons with whom they will have to do, it might forward the Men—and as it is proposed to set about a voluntary additional enlistment as soon as this is over we are sanguine enough to believe some Men might be had—for this purpose some clever serjeants would be of great service. The spirit which your Excellency seems to wish I think is recovered beyond expectation. The loss of Charlestown like many other seeming misfortunes may perhaps

(heavy as it now appears) prove a real blessing to America. A measure has been set on foot here to establish a bank which from the unanimity with which it is espoused seems likely to produce considerable advantages and supplies to the Army. It was at first constructed upon so narrow a scale as to meet with difficulties but being since enlarged I hope will prove a more fruitful source of supply than the occasional expedients from time to time adopted. Whatever measure promotes the publick good shall have my aid and concurrence from whatever quarter it proceeds.
The Ladies of the place have also caught the happy contagion and in a few days Mrs Reed will have the honour of writing to you on that subject. It is expected she will have a sum equal to one hundred thousand pounds to be laid out according to your Excellencys direction (in the absence of Mrs Washington) in such a way as may be thought most honorable and gratifying to the brave old soldiers who have borne so great a share of the burthen of this War. I thought it best to mention it in this way to your Excellency for your Consideration as it may tend to forward the benevolent scheme of the donors with dispatch. I must observe that the Ladies have excepted such articles of necessity as Cloathing &ca which the states are bound to provide.
We have just heard that Mrs Washington is upon the Road to this City so that we shall have the benefit of her advice and assistance here and if necessary refer afterwards to your Excellency. I am with the greatest respect and regard Dear sir Your most obedient and very humble servant

Jos: Reed President

